Citation Nr: 0710525	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 70 percent for schizoaffective disorder.

2.  Entitlement to an effective date earlier than March 31, 
2003 for the grant of service connection for schizoaffective 
disorder.

3.  Entitlement to an effective date earlier than March 31, 
2003 for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2004 and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the veteran's substantive appeal, the veteran stated that 
the RO misstated the issue appealed in the March 2005 
statement of the case (SOC) and that he was seeking an 
effective date earlier than March 31, 2003 for a grant of 
disability compensation at a total rating for schizoaffective 
disorder.  He did not state upon what legal authority this 
requested characterization of the issue was based.  Neither 
did he state how this characterization of the issue appealed 
would be more meaningful or beneficial in the adjudication of 
the appeal.  In the absence of any such support for the 
requested characterization of the issue the Board construes 
the veteran's substantive appeal to encompass the issues set 
forth herein.

The issue of entitlement to an initial disability evaluation 
in excess of 70 percent for schizoaffective disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's original claim for service connection for a 
nervous condition was denied in a May 1985 rating decision.  

2.  The veteran appealed the May 1985 decision; and service 
connection for a nervous disorder was denied in a June 1986 
Board decision.  

3. The veteran filed a claim for depression in August 1989, 
requested that his claim for service connection for a nervous 
condition be reopened in December 1990, and requested that 
his claim for a psychiatric condition be reopened in July 
1991.  Letters dated in September 1989, January 1991, and 
September 1991 denied reopening the veteran's claims.  

4.  The veteran did not appeal the Board 1986 decision, or 
the September 1989, January 1991, or September 1991 decisions 
or file another claim pertaining to a psychiatric disability, 
except for a claim for post-traumatic stress disorder (PTSD), 
until March 31, 2003, when he requested that his previously 
denied claim for service connection for schizophrenia be 
reopened and granted.

5.  Additional service personnel records received after the 
1985 rating decision did not pertain to a psychiatric 
disability.

6.  There is no evidence that additional service medical 
records pertaining to a psychiatric disability and not 
previously considered were received after the 1985 decision.

7.  The veteran filed a request to reopen his claim for 
service connection for schizophrenia on March 31, 2003; he 
filed his application for increased compensation based on 
unemployability on February 24, 2004.  

8.  No claim for TDIU, formal or informal, was filed prior to 
February 24, 2004.

9.  There is no evidence of unemployability, related to 
service connected disability, during the period from February 
24, 2003, to March 31, 2003.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 
2003 for service connection for schizoaffective disorder have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.400 (2006).

2.  The criteria for an effective date earlier than March 31, 
2003 for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.340, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has not been provided with 
specific notice pursuant to VCAA as to what evidence was 
required for him to substantiate his claims of entitlement to 
an effective date earlier than March 31, 2003 for the grant 
of service connection for schizoaffective disorder and 
entitlement to an effective date earlier than March 31, 2003 
for an award of a TDIU.  Such a procedural defect is cured, 
however, in the circumstances of this case.  The veteran is 
represented by a private attorney, and the veteran's attorney 
has clearly demonstrated actual knowledge of the evidence 
needed to substantiate the claim, as well as the pertinent 
governing legal authority, setting forth his understanding of 
38 C.F.R. § 3.156(c).  This is shown in the Notice of 
Disagreement dated in August 2004 and the Substantive Appeal 
dated in May 2005.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the earlier 
effective date claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the absence 
of a VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

In addition, the nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.  The veteran's 
argument is not that additional records exist but rather that 
an earlier effective date is warranted under 38 C.F.R. 
§ 3.156(c) on the basis of VA's receipt of additional service 
medical records, following a previous denial, which are 
already of record.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to an effective date earlier than March 
31, 2003 for the grant of service connection for 
schizoaffective disorder

The veteran is essentially claiming entitlement to an 
effective date of January 29, 1985, for an award of service 
connection for schizoaffective disorder as this is the day 
the veteran filed his original claim for service connection 
for a nervous condition.  

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).  Where service connection is established based upon 
the receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q), (r).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

Historically, the veteran's original application for 
compensation, which included the disability of a nervous 
condition, was signed January 29, 1985.  The date of receipt 
of this application is not legible.  A Rating Decision dated 
May 31, 1985 denied the claim for a nervous condition 
(affective disorder, depression, and history of immature 
personality disorder) and noted that a report of psychiatric 
consultation in December 1972 described situational stress 
and immature personality disorder and that clinical entries 
in June 1974 and May 1975 also described situation stress, 
manifested on the latter occasion by agitation, mild 
depression, and difficulty sleeping.  The veteran appealed 
that decision.  

In a June 1986 Board decision, the Board denied service 
connection for a nervous disorder.  The Board found that the 
evidence of record, including service medical records, was 
insufficient to establish that the veteran had a chronic 
acquired psychiatric disorder in service.  The Board noted 
that while in service, the veteran was diagnosed as having a 
personality disorder and suffering from situational stress on 
several occasions; and that a personality disorder was not 
considered a disability for which service connection could be 
granted and that the disability was considered developmental 
in origin.  The Board also noted that while in service, the 
veteran was assessed as having an adjustment disorder; and 
that an adjustment disorder was transient in nature and not a 
disability for which service connection could be granted.  
The Board further noted that the veteran first had a chronic 
acquired psychiatric disorder in April 1980, more than a year 
post service.  

Thereafter, in August 1989, the veteran submitted a claim of 
entitlement to service connection for depression.  In a 
letter dated in September 1989, the RO advised the veteran 
that the evidence did not warrant any change in the previous 
determination as to the denial of service connection for a 
nervous condition.  The veteran did not appeal that decision.

In a subsequent memorandum received in December 1990, the 
veteran's former representative requested that the veteran's 
claim for service connection for a nervous condition be 
reopened.  In a letter dated in January 1991, the RO advised 
the veteran that the evidence did not warrant any change in 
the previous determination concerning his nervous condition.  
The RO explained that they reached that decision because the 
cited evidence confirmed previously-considered evidence which 
first reported an acquired psychiatric disorder in April 
1980, which was more than a year after discharge.  The RO 
further explained that the new evidence was cumulative, and 
not new and material to support service connection.  The 
veteran did not appeal that decision.

With a letter received in July 1991, the veteran's former 
representative submitted a medical statement and commented 
that the veteran believed that the statement was new and 
material and was submitting it to reopen on the issue of 
service connection for a psychiatric condition.  In a letter 
dated in September 1991, the RO advised the veteran that the 
evidence did not warrant any change in the previous 
determination concerning his nervous condition.  The RO 
explained that they reached that decision because the medical 
statement was largely cumulative as the physician had no 
direct knowledge of the veteran's mental status while on 
active duty.  Therefore, the statement could not reasonably 
be considered material.  The veteran did not appeal that 
decision.

In January 1998, the RO received the veteran's claim for 
PTSD.  In a November 1998 rating decision, service connection 
for PTSD was denied.  In a March 1999 rating decision, 
service connection for PTSD was again denied.

In a letter received on March 31, 2003, the veteran's current 
representative requested that his claims for entitlement to 
service connection for PTSD and schizophrenia be reopened and 
granted.  In addition, a letter dated in May 2002 from Dr. 
J.L.L. was included which stated that schizophrenia is an 
insidious and progressive illness that many times begins with 
symptoms that do not appear related.  Dr. J.L.L. stated that 
in perusing the limited records that he had from the veteran 
there was evidence that his illness began in the service.  

The veteran was afforded a VA examination in October 2003.  
The examiner diagnosed schizoaffective disorder and provided 
an opinion that the current diagnosis was the same disorder 
identified as an adjustment disorder in the service.  The 
examiner stated that he believed that it was more likely than 
not that the psychiatric issues identified in the service 
were early indicators of schizoaffective disorder.   

The veteran's request to reopen his claim for a psychiatric 
disability was granted.  Service connection for 
schizoaffective disorder was granted in a January 2004 rating 
decision and a 70 percent evaluation was assigned effective 
March 31, 2003.

At the outset, it is noteworthy that the June 1986 Board 
decision, and the September 1989, January 1990, and September 
1991 decisions were not appealed, and are final based on the 
evidence of record at the time of those decision.  In the 
absence of clear and unmistakable error they are bars to an 
effective date of service connection prior to the dates of 
those decisions.  38 U.S.C.A. § 7105.

Further, the Board notes that the record is devoid of any 
evidence of another claim pertaining to a psychiatric 
disability, except for PTSD, until the RO received the 
veteran's claim to reopen his claims for PTSD and 
schizophrenia on March 31, 2003.  

The Board notes that the veteran's sole argument is that the 
new and material evidence considered by VA, not previously 
considered in its decision in 1985, were the veteran's 
service medical records of December 1972 and that based upon 
this supplemental report from the service department received 
after VA's 1985 decision, VA granted the veteran disability 
compensation at a total rating for schizoaffective disorder 
from the date of his reopened claim, March 31, 2003.

Under 38 C.F.R. § 3.156(c) where new and material evidence 
consists of a supplemental report from the service 
department, or additional service medical records, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction, in this case, the RO.  This 
comprehends official service department records which 
presumably have been misplaced and subsequently have been 
located and forwarded to the VA. Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 CFR § 3.156(c).  
Section 3.400(q)(2), provides that the effective date of 
award based on new and material evidence consisting of 
service department records is to agree with evaluation (since 
it is considered that these records were lost or mislaid) or 
date of receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service.

In this case, the service department record at issue, a 
medical record dated in December 1972 was never lost or 
mislaid; rather, it existed at the time of the initial denial 
in May 1985 and was secured by the RO for consideration prior 
to that decision. This is evidenced by the Request for 
Information submitted by the RO on April 8, 1985 and the 
receipt of the service medical records on April 11, 1985, 
prior to the issuance of the denial.  The records included 
the December 13, 1972 clinical record consultation sheet 
diagnosing situational stress and immature personality 
disorder.  The veteran does not cite the basis for his 
argument that additional service medical records were 
received and such argument is without merit.

The record does show that the RO received additional service 
personnel records after the May 1985 decision.  The veteran's 
service personnel records were noted to be received in April 
1998, and the veteran's 201 file was received in July 2003.  
Neither of these records included new and material evidence.  

The veteran's application to reopen his claim of service 
connection for schizophrenia was received in March 2003.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The June 1986 Board decision was the last adjudication of the 
veteran's claim for service connection for a nervous disorder 
on the merits.  As noted above, the Board found that the 
evidence of record, including service medical records, was 
insufficient to establish that the veteran had a chronic 
acquired psychiatric disorder in service.  The September 1991 
denial of his claim provided him with his appellate rights 
and he did not appeal.

The service personnel records received in April 1998 and the 
201 file received in July 2003 contained records of 
enlistment, transfers and receipts, occupation, training, 
awards history, history of assignments, performance record, 
and administrative remarks consisting of reenlistment 
opportunities, duties, participation in seminars, advancement 
sea points, promotions, qualifications, health care 
selection, and discharge request. 

As the award of service connection for schizoaffective 
disorder was not based on these records, the Board concludes 
that the provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) 
do not provide a basis for the assignment of an earlier 
effective date for service connection.  Accordingly, March 
31, 2003, is the date the veteran first reopened his claim 
and a preponderance of the evidence is against an effective 
date prior to March 31, 2003, for service connection for 
schizoaffective disorder.



III.	Entitlement to an effective date earlier than March 
31, 2003 for an award of a TDIU

Applicable criteria provide that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Hurd v. West, 13 Vet. App. 449 (2000) (a 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Historically, the Board notes that the veteran filed a 
request to reopen his claim for schizophrenia on March 31, 
2003.  By rating decision dated in January 2004, the RO 
granted service connection for schizoaffective disorder and 
assigned a 70 percent rating effective March 31, 2003.  On 
February 24, 2004, the veteran submitted his application for 
increased compensation based on unemployability.  By rating 
decision dated in March 2004, the RO granted TDIU effective 
March 31, 2003.  

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factually ascertainable there was an increase in 
disability to warrant TDIU benefits.  "Claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).
  
Initially, the Board will determine the date earliest date on 
which a TDIU claim, either formal or informal, was filed.  

Case law provides that where a veteran submits evidence of a 
medical disability and makes a claim for the highest possible 
rating, and additionally submits evidence of unemployability, 
the VA must consider entitlement to TDIU benefits.  See 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001).  It is 
presumed that the veteran was seeking the maximum benefit 
allowed by law or regulations.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that the veteran is service-connected for 
hypertension with a 10 percent disability rating, residuals 
of a chip fracture of the left proximal phalanx of the middle 
finger with a noncompensable disability rating, and 
hemorrhoids with a noncompensable disability rating, all 
effective from January 29, 1985 and for schizoaffective 
disorder with a 70 percent disability rating effective from 
March 31, 2003.  

The veteran requested an increased rating for his 
hypertension in January 1988 and April 1998, for his 
hemorrhoids in August 1989 and December 1990, and for his 
left hand disability in February 1995.  

The question remains if, in conjunction with any of the above 
claims, the veteran submitted evidence of unemployability due 
entirely to his service-connected disabilities.  The Board 
concludes he did not.  The record indicates that the veteran 
worked for the U.S. Postal Service until 1989.  The veteran's 
February 2004 application for TDIU states that his service-
connected schizoaffective disorder and hypertension, and his 
non-service connected PTSD prevent him from securing or 
following substantially gainful employment.  In 1989 and 
1990, however, when the veteran filed his claims for an 
increased rating for hypertension, no evidence of 
unemployability was submitted.  

Thus, the Board finds that the first claim for TDIU was 
received on February 24, 2004, the date the veteran filed his 
application for increased compensation based on 
unemployability.  

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  Thus, the regulations allows for an earlier 
effective date only up to one year prior to receipt of a 
claim.  Whether an effective date prior to the date of the 
March 31, 2003 claim turns on whether the evidence shows an 
increase in the veteran's service-connected disabilities 
(hypertension, residuals of a chip fracture of the left 
proximal phalanx of the middle finger, and hemorrhoids ) 
during the year prior to February 24, 2004.  Therefore, the 
focus of the Board's ongoing review is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected disabilities during the 
year prior to February 24, 2004.  See Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992); see also Harper v. Brown, 
10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)).  In 
determining whether or not an increase was factually 
ascertainable during the year prior to February 24, 2004, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  Therefore, in order to be assigned 
an effective date prior to March 31, 2003, for TDIU, it must 
be factually ascertainable that at least one of the veteran's 
service-connected disabilities (hypertension, residuals of a 
chip fracture of the left proximal phalanx of the middle 
finger, and hemorrhoids ) underwent an increase between 
February 24, 2003 and March 30, 2003.  The Board notes that 
an increase in the veteran's service-connected 
schizoaffective disorder is not considered as this was not a 
service-connected disability prior to March 31, 2003.   
  
The Board notes that there was absolutely no evidence 
received by VA between February 24, 2003 and March 30, 2003.  
Additionally, evidence received after March 30, 2003 but 
dated between February 24, 2003 and March 30, 2003 includes 
no evidence of unemployability.  

The Board, therefore, finds that evidence does not show that 
the veteran's service-connected disabilities (hypertension, 
residuals of a chip fracture of the left proximal phalanx of 
the middle finger, and hemorrhoids) increased in severity 
between February 24, 2003 and March 30, 2003.  Accordingly, a 
preponderance of the evidence is against an effective date 
prior to March 31, 2003, for TDIU.


ORDER

Entitlement to an effective date earlier than March 31, 2003 
for the grant of service connection for schizoaffective 
disorder is denied.

Entitlement to an effective date earlier than March 31, 2003 
for an award of a TDIU is denied.


REMAND

With respect to the issue of entitlement to an initial 
disability evaluation in excess of 70 percent for 
schizoaffective disorder, the Board notes that a Notice of 
Disagreement (NOD) with respect to this issue was received by 
the RO in August 2004.  The RO must now issue an SOC, and the 
veteran provided an opportunity to perfect his appeal as to 
this issue.  Therefore, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA, the veteran and his 
representative should be provided a 
Statement of the Case as to the issue of 
entitlement to an initial disability 
evaluation in excess of 70 percent for 
schizoaffective disorder.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


